UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4393


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY SENTERRIO SPENCER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00825-CMC-2)


Submitted:   September 30, 2011            Decided:   October 24, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Charles T. Brooks, III, THE BROOKS LAW OFFICES, LLC, Sumter,
South Carolina, for Appellant. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Senterrio Spencer pled guilty, pursuant to a

written plea agreement, to conspiracy to possess with intent to

distribute 500 grams or more of cocaine and five grams or more

of crack cocaine, in violation of 21 U.S.C. § 846 (2006).                  The

district court sentenced Spencer to 216 months’ imprisonment.

Through counsel, Spencer now appeals his conviction and sentence

in accordance with Anders v. California, 386 U.S. 738 (1967),

presenting    no   meritorious     grounds   and   raising       no   specific

questions for our review.        The Government moves to dismiss the

appeal on the basis of a waiver of appellate rights provision in

Spencer’s plea agreement.     We affirm in part and dismiss in part

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).             United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010); United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).            This court reviews

the validity of an appellate waiver de novo and will enforce the

waiver if it is valid and the issue appealed falls within the

scope of that waiver.     United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

            After reviewing the record, we conclude that Spencer

knowingly    and   intelligently    waived   the   right    to    appeal   his

sentence.     We note that the language and meaning of the appeal

waiver in this case is clear and unmistakable, and both Spencer

                                     2
and his attorney signed the agreement, indicating that Spencer

had been fully advised about and understood the terms of the

plea agreement, including the appellate waiver.                                     Further, the

district court fully questioned Spencer about the appeal waiver

at     the    properly         conducted     Fed.           R.   Crim.        P.    11     hearing.

Accordingly, the waiver is valid.                            Although Spencer does not

allege any specific error as to his sentence, any potentially

meritorious sentencing issues would fall within the scope of the

appellate waiver.                We therefore grant in part the Government’s

motion to dismiss and dismiss this portion of the appeal.

                  The appellant waiver, however, does not preclude our

Anders       review       of   Spencer’s     conviction.                We    have       thoroughly

reviewed the record in this case and conclude that the district

court    complied          with     the    mandates         of    Rule       11     in    accepting

Spencer’s          guilty      plea.        Thus,        we      hold        that    the     record

affirmatively            shows     there   was    a     factual        basis       for    Spencer’s

plea,    that       Spencer        understood         the     constitutional             rights     he

waived in pleading guilty, and that Spencer’s guilty plea was

knowing and voluntary.                 See United States v. DeFusco, 949 F.2d

114,    116       (4th    Cir.     1991).        We     therefore        deny       in     part    the

Government’s motion to dismiss and affirm the conviction.

                  In accordance with Anders, we have reviewed the entire

record       in    this     case    and    have       found      no    unwaived          meritorious

issues       for    appeal.         Accordingly,        for      the    reasons          stated,    we

                                                  3
affirm Spencer’s conviction and grant the Government’s motion to

dismiss in part and dismiss the appeal as to his sentence.                   This

court requires that counsel inform Spencer, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Spencer requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move    in   this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Spencer.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.

                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                        4